      Case: 1:18-cv-00176-SA-DAS Doc #: 100 Filed: 05/26/20 1 of 1 PageID #: 576




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

HEATHER SANDERS                                                                   PLAINTIFF

VS.                                                      CAUSE NO.: 1:18-CV-176-SA-DAS

MAGNOLIA REGIONAL HEALTH CENTER,                                              DEFENDANTS
THOMAS PINSON, M.D., INDIVIDUALLY AND
AS AN EMPLOYEE OF MAGNOLIA REGIONAL
HEALTH CENTER AND/OR CONFINIA EMERGENCY
SERVICES, PC, CONFINIA EMERGENCY SERVICES, PC
AND JOHN DOES 1-5

        ORDER OF DISMISSAL OF CONFINIA EMERGENCY SERVICES, PC,
                         WITHOUT PREJUDICE

       UPON CONSIDERATION of the Joint Motion to Dismiss filed by the Plaintiff and

Defendant, Confinia Emergency Services, PC, it is hereby ORDERED AND ADJUDGED that

the claims against Confinia Emergency Services, PC are dismissed without prejudice.

       The claims against the remaining defendants shall not be affected by this Order of

Dismissal. Each party to bear their own costs.

       SO ORDERED, this the 26th          May
                            ___ day of __________________, 2020.




                                                  __________________________________
                                                  DISTRICT COURT JUDGE
